Exhibit 10.24

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of the
28th day of July, 2003, by and between MetaSolv Software, Inc., a Delaware
corporation (the “Employer”), and T. Curtis Holmes, Jr. (the “Executive”).

 

RECITALS

 

A. The Employer desires that the Executive continue to provide services for the
benefit of the Employer and its affiliates and the Executive desires to continue
such employment with the Employer.

 

B. The Employer and the Executive acknowledge that the Executive is and will
continue to be a member of the senior management team of the Employer and, as
such, will participate in implementing the Employer’s business plan.

 

C. The Employer recognizes that the changing economic market can distract its
key management personnel from maintaining a long term vision for the Employer.

 

D. The Employer has determined that it is essential and in the best interest of
the Employer and its stockholders to retain the services of the Executive and to
ensure his continued dedication and efforts in a changing global economic
environment.

 

E. In order to induce the Executive to remain in the employ of the Employer, the
Employer desires to enter into this Agreement with the Executive to provide the
Executive with certain benefits in the event his employment is terminated.

 

F. In the course of employment with the Employer, the Executive has had and will
continue to have access to certain confidential information that relates to or
will relate to the business of the Employer and its affiliates. The Employer
desires that any such information not be disclosed to other parties or otherwise
used for unauthorized purposes.

 

NOW, THEREFORE, in consideration of the above premises and the following mutual
covenants and conditions, the parties agree as follows:

 

1. Termination of Prior Employment Agreement. This Agreement supercedes and
terminates that certain prior employment agreement effective December 1, 2002,
between the parties.

 

2. Employment. The Employer shall employ the Executive as its Chief Executive
Officer and President, and the Executive hereby accepts such employment on the
following terms and conditions.



--------------------------------------------------------------------------------

3. Duties. The Executive shall work for the Employer in a full-time capacity.
The Executive shall, during the term of this Agreement, have the duties,
responsibilities, powers, and authority customarily associated with the
positions of Chief Executive Officer and President. The Executive shall report
to, and follow the direction of, the Board of Directors. The Executive shall
diligently, competently, and faithfully perform all duties, and shall devote his
entire business time, energy, attention, and skill to the performance of duties
for the Employer or its affiliates and will use his best efforts to promote the
interests of the Employer. It shall not be considered a violation of the
foregoing for the Executive to serve on corporate, industry, civic, religious or
charitable boards or committees, so long as such activities do not individually
or in the aggregate significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Employer in accordance with
this Agreement.

 

4. Executive Loyalty. The Executive shall devote all of his time, attention,
knowledge, and skill solely and exclusively to the business and interests of the
Employer, and the Employer shall be entitled to all benefits and profits arising
from or incident to any and all work, services, and advice of the Executive. The
Executive expressly agrees that during the term of this Agreement, he shall not
engage, directly or indirectly, as a partner, officer, director, member,
manager, stockholder, advisor, agent, employee, or in any other form or
capacity, in any other business similar to that of the Employer. The foregoing
notwithstanding, and subject to Paragraph 10 below, nothing herein contained
shall be deemed to prevent the Executive from investing his money in the capital
stock or other securities of any corporation whose stock or securities are
publicly-owned or are regularly traded on any public exchange, nor shall
anything herein contained be deemed to prevent the Executive from investing his
money in real estate.

 

5. Term of Employment. Unless sooner terminated as hereinafter provided, this
Agreement shall be entered into for a period of two (2) years, commencing July
28, 2003 (the “Initial Term”). The term of employment shall be renewed
automatically for successive periods of one (1) year each (a “Renewal Term”)
after the expiration of the Initial Term and any subsequent Renewal Term, unless
the Chief Executive Officer or the Board of Directors of the Employer (the
“Board”) provides the Executive, or the Executive provides the Board with
written notice to the contrary at least twelve (12) months prior to the end of
the Initial Term or any Renewal Term; provided, however, that notwithstanding
any such notice by the Employer not to extend, if a Change in Control (as
defined in Paragraph 8D below) shall occur during the term hereof, the term of
this Agreement shall not expire prior to the expiration of twenty-four (24)
months after the occurrence of a Change in Control.

 

6. Compensation.

 

A. The Employer shall pay the Executive an annual base salary of $315,000 (the
“Base Salary”), payable in substantially equal installments in accordance with
the Employer’s payroll policy from time to time in effect. The Executive’s
salary shall be subject to any payroll or other deductions as may be required to
be made pursuant to law, government order, or by agreement with, or consent of,
the Executive. Changes to the Base Salary, as adjusted, may be made following an
annual salary review, the first of which shall take place in or around February
2004, and all subsequent reviews shall occur in or around February of each year
thereafter.

 

Page 2

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

B. The Executive shall have the opportunity to participate in the Employer’s
Performance Bonus Plan, pursuant to the terms and conditions of such Performance
Bonus Plan. The Board shall determine, in its sole discretion, the Executive’s
target performance bonus under the Performance Bonus Plan. For calendar year
2003, the Executive shall be eligible for a target bonus of 88.89% of Base
Salary for the period ending December 31, 2002, if the Executive and the
Employer have achieved certain defined and documented annual goals. If the
Executive and the Employer overachieve these goals, the bonus may be as high as
111.11% of Base Salary for such period. For calendar year 2004, and for each
calendar year thereafter, the Executive shall be eligible for a semi-annual
target bonus, to be set by the Board as a percentage of the Executive’s then
current Base Salary for each six (6) month period if the Executive and the
Employer have achieved certain defined and documented annual goals. If the
Executive and the Employer overachieve these goals, this reward may be set as a
higher percentage of Base Salary for each such six (6) month period. The Board
may amend the terms and conditions of the Performance Bonus Plan at any time in
its sole discretion.

 

C. During the term of this Agreement, the Employer shall:

 

(1) include the Executive in any life insurance, disability insurance, medical,
dental or health insurance, savings, pension and retirement plans, employee
stock option and stock purchase plans, and other benefit plans or programs
(including, if applicable, any excess benefit or supplemental executive
retirement plans) maintained by the Employer for the benefit of its executives;

 

(2) include the Executive in such perquisites as the Employer may establish from
time to time that are commensurate with his position and at least comparable to
those received by other executives of the Employer; and

 

(3) provide the Executive with such amount of paid time off per annum as is
provided under the Employer’s standard employment policies.

 

7. Expenses. The Employer shall reimburse the Executive for all reasonable and
approved business expenses, provided the Executive submits paid receipts or
other documentation acceptable to the Employer and as required by the Internal
Revenue Service to qualify as ordinary and necessary business expenses under the
Internal Revenue Code of 1986, as amended (the “Code”).

 

8. Termination. The Executive’s services shall terminate upon the first to occur
of the following events:

 

A. At the end of the term of this Agreement, including any Renewal Terms, as set
forth in Paragraph 5 of this Agreement.

 

Page 3

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

B. Upon the Executive’s date of death or the date the Executive is given written
notice that he has been determined to be disabled by the Employer. For purposes
of this Agreement, the Executive shall be deemed to be disabled if the Executive
meets the requirements for long term disability under the Employer’s long-term
disability plan or program in effect on the date of the notice; alternatively,
if the Employer does not have such a long-term disability plan or program in
effect, then the Executive shall be deemed to be disabled if the Executive, as a
result of illness or incapacity, shall be unable to perform substantially his
required duties for a period of four (4) consecutive months or for any aggregate
period of six (6) months in any twelve (12) month period. A termination of the
Executive’s employment by the Employer for disability shall be communicated to
the Executive by written notice and shall be effective on the tenth (10th)
business day after receipt of such notice by the Executive, unless the Executive
returns to full-time performance of his duties before such tenth (10th) business
day.

 

C. On the date the Employer provides the Executive with written notice that he
is being terminated for “Cause.” For purposes of this Agreement, and as
determined by the Employer in its sole discretion, the Executive shall be deemed
terminated for Cause if the Employer terminates the Executive after the
Executive:

 

(1) shall have been convicted of any felony including, but not limited to, a
felony involving fraud, theft, misappropriation, dishonesty, or embezzlement;

 

(2) shall have committed intentional acts of misconduct that materially impair
the goodwill or business of the Employer or cause material damage to its
property, goodwill, or business; or

 

(3) shall have refused to, or willfully failed to, perform his material duties
hereunder; provided, however, that no termination under this subparagraph (3)
shall be effective unless the Executive does not cure such refusal or failure to
the Employer’s reasonable satisfaction as soon as practicable after the Employer
gives the Executive written notice identifying such refusal or failure (and, in
any event, within thirty (30) days after receipt of such written notice).

 

No act or failure to act on the part of the Executive shall be considered
“willful” unless it is done, or omitted to be done, by the Executive in bad
faith or without reasonable belief that his action or omission was in the best
interests of the Employer. A termination of the Executive’s employment for Cause
shall be effected in accordance with the following procedures. The Board shall
give the Executive written notice (“Notice of Termination for Cause”) of its
intention to terminate the Executive’s employment for Cause, setting forth in
reasonable detail the specific conduct of the Executive that it considers to
constitute Cause and the specific provision(s) of this Agreement on which it
relies, and stating the date, time and place of the Board Meeting for Cause. The
“Board Meeting for Cause” means a meeting of the Board at which the Executive’s
termination for Cause will be considered, that takes place not less than ten
(10) and not more than twenty (20) business days after the Executive receives
the Notice of Termination for Cause. The Executive shall be given an
opportunity, together with counsel, to be heard at the Board Meeting for Cause.
The Executive’s termination for Cause shall be effective when and if a
resolution is

 

Page 4

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

duly adopted at the Board Meeting for Cause by a two-thirds majority vote of the
entire membership of the Board, excluding the Executive from the count of such
membership, stating that in the good faith opinion of the Board, the Executive
is guilty of the conduct described in the Notice of Termination for Cause, and
that such conduct constitutes Cause under this Agreement.

 

D. On the date the Employer terminates the Executive’s employment for any
reason, other than a reason otherwise set forth in this Paragraph 8, provided
that the Employer shall give the Executive thirty (30) days written notice prior
to such date of its intention to terminate such employment.

 

Any termination described in this Paragraph 8D that occurs prior to a Change in
Control, but which the Executive reasonably demonstrates (1) was at the request
of a third party or (2) otherwise arose in connection with, or in anticipation
of, a Change in Control that actually occurs, shall be deemed to have occurred
immediately after the change in control for purposes of Paragraph 9C of this
Agreement notwithstanding that it occurred prior to the Change in Control.

 

For purposes of this Agreement, a “Change in Control” means the first to occur
of (a) the completion of the acquisition by any entity, person, or group of
beneficial ownership, as that term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, of more than 50% of the outstanding capital stock of the
Employer entitled to vote for the election of directors (“Voting Stock”); (b)
the completion by any entity, person or group (other than the Employer or an
affiliate of the Employer) of a tender offer or an exchange offer for more than
50% of the outstanding Voting Stock of the Employer; (c) the effective time of
(1) a merger or consolidation of the Employer with one or more corporations as a
result of which the holders of the outstanding Voting Stock of the Employer
immediately prior to such merger or consolidation hold less than 50% of the
Voting Stock of the surviving or resulting corporation, or (2) a transfer of
substantially all of the property or assets of the Employer other than to an
entity of which the Employer owns at least 80% of the Voting Stock; and (d) the
election to the Board, without the recommendation or approval of the incumbent
Board, of the lesser of (1) three directors, or (2) directors constituting a
majority of the number of directors of the Employer then in office.

 

E. On the date the Executive terminates his employment for “Good Reason.” For
purpose of this Agreement, Good Reason means:

 

(1) a change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) materially inconsistent with Paragraph 3
of this Agreement; or the assignment to the Executive of any duties or
responsibilities materially inconsistent with Paragraph 3 of this Agreement.

 

(2) the Employer’s requiring the Executive to be based at any place outside a
60-mile radius of the location of the Employer’s corporate headquarters as of
the date of this Agreement, except for reasonably required travel;

 

Page 5

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

(3) following a Change in Control (as defined in Paragraph 8D), the failure by
the Employer to (a) continue in effect (without reduction in benefit levels
and/or reward opportunities) any material compensation or employee benefit plan
in which the Executive was participating at any time within ninety (90) days
preceding the date of a Change in Control or at any time thereafter, unless such
plan is replaced with a plan that provides substantially equivalent compensation
or benefits to the Executive or (b) provide the Executive with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under each other employee benefit
plan, program and practice in which the Executive was participating at any time
within ninety (90) days preceding the date of a Change in Control or at any time
thereafter;

 

(4) any material breach by the Employer of any provision of this Agreement; or

 

(5) following a Change in Control (as defined in Paragraph 8D), the failure of
the Employer to obtain an agreement, satisfactory to the Executive, from any
Successors and Assigns (as defined herein) to assume and agree to perform this
Agreement.

 

Any event or condition described in this Paragraph 8E that occurs prior to a
Change in Control, but which the Executive reasonably demonstrates (1) was at
the request of a third party or (2) otherwise arose in connection with, or in
anticipation of, a Change in Control that actually occurs, shall constitute Good
Reason for purposes of this Agreement notwithstanding that it occurred prior to
the Change in Control.

 

For purposes of this Agreement, “Successors and Assigns” shall mean a
corporation or other entity acquiring all or substantially all of the stock,
assets and/or business of the Employer whether by operation of law or otherwise.

 

A termination by the Executive for Good Reason shall be effected in accordance
with the following procedures. The Executive shall give the Board written notice
(“Notice of Termination for Good Reason”) of his termination of employment for
Good Reason, setting forth in reasonable detail the specific conduct of the
Employer that the Executive considers to constitute Good Reason and the specific
provision(s) of this Agreement on which the Executive relies. The Executive’s
termination shall be effective immediately upon delivery of the Notice of
Termination for Good Reason; however, the Executive shall not receive the
payment set forth in Paragraph 9B or 9C until expiration of the cure period
provided below. During the fifteen days immediately following the delivery of
the Notice of Termination for Good Reason the Employer shall have the
opportunity to cure the Good Reason for termination specified in the Executive’s
Notice of Termination for Good Reason. In the event that the Employer cures the
Good Reason for termination in all material respects prior to the expiration of
the fifteen-day cure period and notifies the Executive in writing of such cure,
the Executive’s termination of this Agreement shall be null and void, this
Agreement shall be revived as if it were never terminated, the Executive will
not receive the payment set forth in Paragraph 9B or 9C, and the Executive shall

 

Page 6

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

be required to resume employment retroactive to the termination date and fulfill
his obligations under this Agreement. Upon receipt of the Employer’s written
notice that the termination for Good Reason has been cured, the Executive shall
deliver to the Employer written confirmation of his resumption of employment
within five days of receiving Employer’s written notice of cure. A failure do
deliver such written notice shall be deemed a breach of this Agreement. In the
event the Board disagrees that Good Reason exists for the Executive to
terminate, the Board shall so notify the Executive within fifteen days of
receipt of the Notice of Termination for Good Reason. In the event that the
Employer does not (i) cure the Good Reason for termination in the manner
provided above or (ii) notify the Executive that the Board disagrees that Good
Reason exits for termination, the Executive shall be entitled to receive the
payment set forth in Paragraph 9B or 9C.

 

F. Upon the expiration of 120 days after the Executive gives the Employer
written notice of his or her termination of employment with the Employer on
grounds other than for Good Reason.

 

9. Compensation Upon Termination.

 

A. If the Executive’s services are terminated pursuant to Paragraph 8A, 8B, 8C,
or 8F, the Executive shall be entitled to his salary through his final date of
active employment plus any accrued but unused current paid time off for which
the Executive is eligible. The Executive shall also be entitled to any benefits
mandated under the Consolidated Omnibus Budget Reconciliation Act of 1985
(COBRA) or required under the terms of any death, insurance, or retirement plan,
program, or agreement provided by the Employer and to which the Executive is a
party or in which the Executive is a participant, including, but not limited to,
any short-term or long-term disability plan or program, if applicable.

 

B Except as otherwise provided in Paragraph 9A, 9C or this Paragraph 9B, if the
Executive’s services are terminated pursuant to Paragraph 8D or 8E, the
Executive shall be entitled to his salary through his final date of active
employment, plus any accrued but unused current paid time off for which the
Executive is eligible. The Executive also shall be entitled to a single sum
payment payable within thirty (30) days after the Executive’s termination date
and equal to one (1) times his Base Salary, plus one (1) times his annual target
performance bonus as determined pursuant to the Employer’s Performance Bonus
Plan, provided (a) he signs an agreement acceptable to the Employer that (i)
waives any rights the Executive may otherwise have against the Employer, (ii)
releases the Employer from actions, suits, claims, proceedings and demands
related to the period of employment and/or the termination of employment, and
(iii) contains certain other obligations which shall be set forth at the time of
the termination (including, but not limited to, a reaffirmation of the
Executive’s obligations under Paragraph 10 of this Agreement), and (b) the
Employer shall be permitted to offset from the severance pay hereunder any
salary paid to the Executive during the thirty (30) day or one (1) year written
notice period, whichever is applicable, if the Executive performs no substantial
services during such thirty (30) day or one (1) year written notice period. In
addition, all options to purchase common stock of the Employer granted to the
Executive pursuant to the Employer’s Long-Term

 

Page 7

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

Incentive Plan shall immediately become Vested Shares as defined in any Stock
Option Agreement(s) between the Employer and the Executive, and the Executive
shall have one (1) year following the date of termination to exercise any
unexercised options held by him as of such date. The Employer shall also pay for
up to six (6) months of outplacement services for the Executive (or, if earlier,
until the Executive obtains full-time employment), to be provided by an
outplacement service provider selected by the Employer. Additionally, the
Executive shall be entitled to any benefits mandated under COBRA or required
under the terms of any death, insurance, or retirement plan, program, or
agreement provided by the Employer and to which the Executive is a party or in
which the Executive is a participant. If the Executive elects COBRA continuation
coverage for himself and/or his dependents, the Employer shall pay for such
coverage for so long as the Executive is eligible for COBRA continuation
coverage; provided however, that nothing herein shall be construed to extend the
period of time mandated by statute over which such COBRA continuation may
otherwise be provided to the Executive and/or his dependents.

 

C. If the Executive’s services are terminated pursuant to Paragraph 8D or 8E at
any time during the twenty-four (24) month period following a Change in Control,
the Executive shall be entitled to his salary through his final date of active
employment, plus any accrued but unused current paid time off for which the
Executive is eligible. In lieu of any entitlements under Paragraph 9B, the
Executive shall be entitled to a single sum payment payable within thirty (30)
days after the Executive’s termination date and equal to two (2) times his Base
Salary, plus two (2) times his annual target performance bonus as determined
pursuant to the Employer’s Performance Bonus Plan, provided (a) he signs an
agreement acceptable to the Employer that (i) waives any rights the Executive
may otherwise have against the Employer, (ii) releases the Employer from
actions, suits, claims, proceedings and demands related to the period of
employment and/or the termination of employment, and (iii) contains certain
other obligations which shall be set forth at the time of the termination
(including, but not limited to, a reaffirmation of the Executive’s obligations
under Paragraph 10 of this Agreement), and (b) the Employer shall be permitted
to offset from the severance pay hereunder any salary paid to the Executive
during the thirty (30) day or one (1) year written notice period, whichever is
applicable, if the Executive performs no substantial services during such thirty
(30) day or one (1) year written notice period. In addition, all options to
purchase common stock of the Employer granted to the Executive pursuant to the
Employer’s Long-Term Incentive Plan shall immediately become Vested Shares as
defined in any Stock Option Agreement(s) between the Employer and the Executive,
and the Executive shall have one (1) year following the date of termination to
exercise any unexercised options held by him as of such date. The Employer shall
also pay for up to six (6) months of outplacement services for the Executive
(or, if earlier, until the Executive obtains full-time employment), to be
provided by an outplacement service provider selected by the Employer.
Additionally, the Executive shall be entitled to any benefits mandated under
COBRA or required under the terms of any death, insurance, or retirement plan,
program, or agreement provided by the Employer and to which the Executive is a
party or in which the Executive is a participant. If the Executive elects COBRA
continuation coverage for himself and/or his dependents, the Employer shall pay
for such coverage for so long as the Executive is eligible for COBRA
continuation coverage; provided however, that nothing herein shall be construed
to extend the period of time mandated by statute over which such COBRA
continuation may otherwise be provided to the Executive and/or his dependents.

 

Page 8

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

D. If a “change in control” shall occur (as defined in Section 280G(b)(2)(a)(i)
of the Code), and a determination is made by legislation, regulation, ruling
directed to the Executive or the Employer, or court decision, that the aggregate
amount of any payment made to the Executive hereunder, or pursuant to any plan,
program, or policy of the Employer in connection with, on account of, or as a
result of, such change in control constitutes “excess parachute payments” under
the Code that are subject to the excise tax provisions of Section 4999 of the
Code, or any successor sections thereof, the Executive shall be entitled to
receive from the Employer, in addition to any other amounts payable hereunder,
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes, other than interest and penalties imposed by
reason of the Executive’s failure to file timely a tax return or pay taxes shown
due on his return), including, without limitation, any income taxes (and any
interest and penalties imposed thereon) and any excise tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the excise tax imposed; provided, however, if the aggregate amount of
payments to the Executive, without regard to the Gross-Up Payment, does not
exceed one hundred ten percent (110%) of the maximum amount that the Executive
could receive without regard to the payments being subject to the excise tax
provisions of Section 4999 of the Code (the “Tax Limit”), then (i) no Gross-Up
Payment shall be made hereunder, and (ii) the payments shall be reduced to the
Tax Limit. All determinations required to be made under this Paragraph 9,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by a certified public accounting firm designated by
the Employer and reasonably acceptable to the Executive which is one of the five
largest accounting firms in the United States (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Employer and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive that there has been an excess parachute payment, or such earlier time
as is requested by the Employer. All fees and expenses of the Accounting Firm
shall be borne solely by the Employer. Any Gross-Up Payment, as determined
pursuant to this Paragraph 9 shall be paid by the Employer to the Executive
within five (5) days of the receipt of the Accounting Firm’s determination. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Employer
should have been made (“Underpayment”) consistent with the calculations required
to be made hereunder. In the event that the Employer exhausts its remedies
hereunder and the Executive thereafter is required to make a payment of any
excise tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Employer to or for the benefit of the Executive. The Executive shall notify the
Employer in writing of any claim by the Internal Revenue Service that, if
successful, would require the payment by the Employer of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than ten
(10) business days after the Executive is informed in writing of such claim and
shall apprise the Employer of the nature of such claim and the date on which
such

 

Page 9

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

claim is requested to be paid. The Executive shall not pay such claim prior to
the expiration of the thirty (30) day period following the date on which he
gives such notice to the Employer (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Employer
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:

 

(1) give the Employer any information reasonably requested by the Employer
relating to such claim;

 

(2) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;

 

(3) cooperate with the Employer in good faith in order effectively to contest
such claim; and

 

(4) permit the Employer to participate in any proceedings relating to such
claim;

 

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any excise tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provision of
this Paragraph 9D, the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine. Notwithstanding anything herein to the contrary, if, after the
receipt by the Executive of an amount advanced by the Employer pursuant to this
Paragraph 9D, the Executive becomes entitled to receive any refund with respect
to such claim, the Executive shall (subject to the Employer’s substantial
compliance with the requirements of this Paragraph 9D) promptly pay to the
Employer the amount of such refund plus interest at an annual rate equal to the
Applicable Federal Rate provided for in Section 1274(d) of the Code from the
date the Gross-Up Payment was paid to the Executive until the date of the
repayment to the Employer.

 

10. Protective Covenants. The Executive acknowledges and agrees that solely by
virtue of his employment by, and relationship with, the Employer, he has
acquired and will acquire “Confidential Information,” as hereinafter defined, as
well as special knowledge of the Employer’s relationships with its customers,
and that, but for his association with the Employer, the Executive would not or
will not have had access to said Confidential Information or

 

Page 10

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

knowledge of said relationships. The Executive further acknowledges and agrees
(i) that the Employer has long term, near-permanent relationships with its
customers, and that those relationships were developed at great expense and
difficulty to the Employer over several years of close and continuing
involvement; (ii) that the Employer’s relationships and goodwill with its
customers are and will continue to be valuable, special and unique assets of the
Employer; and (iii) that the Employer has the following protectable interests
that are critical to its competitive advantage in the industry and would be of
demonstrable value in the hands of a competitor: pricing models, formulas,
software applications and designs and other technologies and devices utilized in
the management of communications. In return for the consideration described in
this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and as a condition precedent to the
Employer entering into this Agreement, and as an inducement to the Employer to
do so, the Executive hereby represents, warrants, and covenants as follows:

 

A. The Executive has executed and delivered this Agreement as his free and
voluntary act, after having determined that the provisions contained herein are
of a material benefit to him, and that the duties and obligations imposed on him
hereunder are fair and reasonable and will not prevent him from earning a
comparable livelihood following the termination of his employment with the
Employer.

 

B. The Executive has read and fully understands the terms and conditions set
forth herein, has had time to reflect on and consider the benefits and
consequences of entering into this Agreement, and has had the opportunity to
review the terms hereof with an attorney or other representative, if he so
chooses.

 

C. The execution and delivery of this Agreement by the Executive does not
conflict with, or result in a breach of or constitute a default under, any
agreement or contract, whether oral or written, to which the Executive is a
party or by which the Executive may be bound. In addition, the Executive has
informed the Employer of, and provided the Employer with copies of, any
non-competition, confidentiality, work-for-hire or similar agreements to which
the Executive is subject or may be bound.

 

D. The Executive agrees that, if Executive ceases to be employed by Employer for
any reason, including without limitation the non-renewal of this Agreement by
the Company, the Executive will not, for a period of two years, except on behalf
of the Employer, anywhere in the United States of America or in any other place
or venue where the Employer or any affiliate, subsidiary, or division thereof
now conducts or operates, or may conduct or operate, its business prior to the
date of the termination of Executive’s employment:

 

(1) directly or indirectly, contact, solicit or direct any person, firm,
corporation, association or other entity to contact or solicit, any of the
Employer’s customers or prospective customers (as hereinafter defined) for the
purpose of providing any products and/or services that are the same as or
similar to the products and services provided by the Employer to its customers
during the term hereof;

 

Page 11

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

(2) solicit or accept if offered to him, with or without solicitation, on his
own behalf or on behalf of any other person, the services of any person who is a
then current employee of the Employer (or was an employee of the Employer during
the year preceding such solicitation), nor solicit any of the Employer’s then
current employees (or an individual who was employed by or engaged by the
Employer during the year preceding such solicitation) to terminate employment or
an engagement with the Employer, nor agree to hire any then current employee (or
an individual who was an employee of the Employer during the year preceding such
hire) of the Employer into employment with himself or any company, individual or
other entity; or

 

(3) directly or indirectly, whether as an investor (excluding investments
representing less than one percent (1%) of the common stock of a public
company), lender, owner, stockholder, officer, director, consultant, employee,
agent, salesperson or in any other capacity, whether part-time or full-time,
become associated with any business involved in the design, manufacture,
marketing, or servicing of products then constituting ten percent (10%) or more
of the annual revenues of the Employer; or

 

(4) act as a consultant, advisor, officer, manager, agent, director, partner,
independent contractor, owner, or employee for or on behalf of any of the
Employer’s customers or prospective customers (as hereinafter defined), with
respect to or in any way with regard to any aspect of the Employer’s business
and/or any other business activities in which the Employer engages during the
term hereof.

 

E. The Executive acknowledges and agrees that the scope described above is
necessary and reasonable in order to protect the Employer in the conduct of its
business and that, if the Executive becomes employed by another employer, he
shall be required to disclose the existence of this Paragraph 10 to such
employer and the Executive hereby consents to and the Employer is hereby given
permission to disclose the existence of this Paragraph 10 to such employer.

 

F. For purposes of this Paragraph 10, “customer” shall be defined as any person,
firm, corporation, association, or entity that purchased any type of product
and/or service from the Employer or is or was doing business with the Employer
or the Executive within the twelve (12) month period immediately preceding
termination of the Executive’s employment. For purposes of this Paragraph 10,
“prospective customer” shall be defined as any person, firm, corporation,
association, or entity (i) contacted or solicited by the Executive (whether
directly or indirectly) or (ii) to the Executive’s knowledge, contacted or
solicited by any other employee or representative of the Employer, or (iii) who
contacted the Executive (whether directly or indirectly) or (iv) to the
Executive’s knowledge, who contacted the Employer within the twelve (12) month
period immediately preceding termination of the Executive’s employment for the
purpose of having such persons, firms, corporations, associations, or entities
become a customer of the Employer.

 

Page 12

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

G. The Executive agrees that both during his employment and thereafter the
Executive will not, for any reason whatsoever, use for himself or disclose to
any person not employed by the Employer any “Confidential Information” of the
Employer acquired by the Executive during his relationship with the Employer,
both prior to and during the term of this Agreement. The Executive further
agrees to use Confidential Information solely for the purpose of performing
duties with the Employer and further agrees not to use Confidential Information
for his own private use or commercial purposes or in any way detrimental to the
Employer. The Executive agrees that Confidential Information includes but is not
limited to: (1) any financial, engineering, business, planning, operations,
services, potential services, products, potential products, technical
information and/or know-how, organization charts, formulas, business plans,
production, purchasing, marketing, pricing, sales, profit, personnel, customer,
broker, supplier, or other lists or information of the Employer; (2) any papers,
data, records, processes, methods, techniques, systems, models, samples,
devices, equipment, compilations, invoices, customer lists, or documents of the
Employer; (3) any confidential information or trade secrets of any third party
provided to the Employer in confidence or subject to other use or disclosure
restrictions or limitations; and (4) any other information, written, oral, or
electronic, whether existing now or at some time in the future, whether
pertaining to current or future developments, and whether previously accessed
during the Executive’s tenure with the Employer or to be accessed during his
future employment with the Employer, which pertains to the Employer’s affairs or
interests or with whom or how the Employer does business. The Employer
acknowledges and agrees that Confidential Information does not include (x)
information properly in the public domain, or (y) information in the Executive’s
possession prior to the date of his original employment with the Employer,
except to the extent that such information is or has become a trade secret of
the Employer or is or otherwise has become the property of the Employer.

 

H. In the event that the Executive intends to communicate information to any
individual(s), entity or entities (other than the Employer), to permit access by
any individual(s), entity or entities (other than the Employer), or to use
information for the Executive’s own account or for the account of any
individual(s), entity or entities (other than the Employer) and such information
would be Confidential Information hereunder but for the exceptions set out at
(x) and (y) of Paragraph 10G of this Agreement, the Executive shall notify the
Employer of such intent in writing, including a description of such information,
no less than fifteen (15) days prior to such communication, access or use.

 

I. During and after the term of employment hereunder, the Executive will not
remove from the Employer’s premises any documents, records, files, notebooks,
correspondence, reports, video or audio recordings, computer printouts, computer
programs, computer software, price lists, microfilm, drawings or other similar
documents containing Confidential Information, including copies thereof, whether
prepared by him or others, except as his duty shall require, and in such cases,
will promptly return such items to the Employer. Upon termination of his
employment with the Employer, all such items including summaries or copies
thereof, then in the Executive’s possession, shall be returned to the Employer
immediately.

 

Page 13

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

J. The Executive recognizes and agrees that all ideas, inventions, patents,
copyrights, copyright designs, trade secrets, trademarks, processes,
discoveries, enhancements, software, source code, catalogues, prints, business
applications, plans, writings, and other developments or improvements and all
other intellectual property and proprietary rights and any derivative work based
thereon (the “Inventions”) made, conceived, or completed by the Executive, alone
or with others, during the term of his employment, whether or not during working
hours, that are within the scope of the Employer’s business operations or that
relate to any of the Employer’s work or projects (including any and all
inventions based wholly or in part upon ideas conceived during the Executive’s
employment with the Employer), are the sole and exclusive property of the
Employer. The Executive further agrees that (1) he will promptly disclose all
Inventions to the Employer and hereby assigns to the Employer all present and
future rights he has or may have in those Inventions, including without
limitation those relating to patent, copyright, trademark or trade secrets; and
(2) all of the Inventions eligible under the copyright laws are “work made for
hire.” At the request of the Employer, the Executive will do all things deemed
by the Employer to be reasonably necessary to perfect title to the Inventions in
the Employer and to assist in obtaining for the Employer such patents,
copyrights or other protection as may be provided under law and desired by the
Employer, including but not limited to executing and signing any and all
relevant applications, assignments or other instruments. Notwithstanding the
foregoing, the Employer hereby notifies the Executive that the provisions of
this Paragraph 10 shall not apply to any Inventions for which no equipment,
supplies, facility or trade secret information of the Employer was used and
which were developed entirely on the Executive’s own time, unless (1) the
Invention relates (i) to the business of the Employer, or (ii) to actual or
demonstrably anticipated research or development of the Employer, or (2) the
Invention results from any work performed by the Executive for the Employer.

 

K. The Executive acknowledges and agrees that all customer lists, supplier
lists, and customer and supplier information, including, without limitation,
addresses and telephone numbers, are and shall remain the exclusive property of
the Employer, regardless of whether such information was developed, purchased,
acquired, or otherwise obtained by the Employer or the Executive. The Executive
also agrees to furnish to the Employer on demand at any time during the term of
this Agreement, and upon the termination of this Agreement, any other records,
notes, computer printouts, computer programs, computer software, price lists,
microfilm, or any other documents related to the Employer’s business, including
originals and copies thereof. The Executive recognizes and agrees that he has no
expectation of privacy with respect to the Employer’s telecommunications,
networking or information processing systems (including, without limitation,
stored computer files, email messages and voice messages) and that the
Executive’s activity and any files or messages on or using any of those systems
may be monitored at any time without notice.

 

L. The Executive acknowledges that he may become aware of “material” nonpublic
information relating to customers whose stock is publicly traded. The Executive

 

Page 14

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

acknowledges that he is prohibited by law as well as by Employer policy from
trading in the shares of such customers while in possession of such information
or directly or indirectly disclosing such information to any other persons so
that they may trade in these shares. For purposes of this Paragraph 10L,
“material” information may include any information, positive or negative, which
might be of significance to an investor in determining whether to purchase, sell
or hold the stock of publicly traded customers. Information may be significant
for this purpose even if it would not alone determine the investor’s decision.
Examples include a potential business acquisition, internal financial
information that departs in any way from what the market would expect, the
acquisition or loss of a major contract, or an important financing transaction.

 

M. The Employer does not wish to incorporate any unlicensed or unauthorized
material into its products or services or those of its affiliates. Therefore,
the Executive agrees that he will not knowingly disclose to the Employer, use in
the Employer’s business, or cause the Employer to use, any information or
material which is confidential or proprietary to any third party including, but
not limited to, any former employer, competitor or client, unless the Employer
has a right to receive and use such information. The Executive will not
incorporate into his work any material which is subject to the copyrights of any
third party unless the Employer has a written agreement with such third party or
otherwise has the right to receive and use such information.

 

N. It is agreed that any breach or anticipated or threatened breach of any of
the Executive’s covenants contained in this Paragraph 10 will result in
irreparable harm and continuing damages to the Employer and its business and
that the Employer’s remedy at law for any such breach or anticipated or
threatened breach will be inadequate and, accordingly, in addition to any and
all other remedies that may be available to the Employer at law or in equity in
such event, any court of competent jurisdiction may issue a decree of specific
performance or issue a temporary and permanent injunction, without the necessity
of the Employer posting bond or furnishing other security and without proving
special damages or irreparable injury, enjoining and restricting the breach, or
threatened breach, of any such covenant, including, but not limited to, any
injunction restraining the Executive from disclosing, in whole or part, any
Confidential Information. The Executive acknowledges the truthfulness of all
factual statements in this Agreement and agrees that he is estopped from and
will not make any factual statement in any proceeding that is contrary to this
Agreement or any part thereof. The Executive further agrees to pay all of the
Employer’s costs and expenses, including reasonable attorneys’ and accountants’
fees, incurred in enforcing such covenants.

 

O. For a period of two years following the termination of his employment with
Employer, Executive agrees that he shall not defame or disparage the Employer’s
business, products or services, or its officers

 

11. Liquidated Damages for Executive’s Breach; Liability Limitations.

 

A. Liquidated Damages. The parties acknowledge that Executive is uniquely
qualified for his employment hereunder, that Employer would be severely
disadvantaged in the event Executive left the employ of Employer prior to the
expiration of the term hereof or if the non-solicitation provisions of Paragraph
10D(2) are breached, and that Employer’s damages

 

Page 15

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

caused by any such breach by Executive are real and certain, but unliquidated
and difficult to calculate. Accordingly, in the event either (1) that the
Executive should terminate his or her employment with the Employer, in a manner
other than as provided for under Paragraph 8E or 8F above, or (2) that the
Employer should terminate Employee’s services under Paragraph 8C above, or (3)
that the Executive should violate the non-solicitation provisions of Paragraph
10D(2), then both Executive and the Employer agree that Employee shall pay to
Employer on demand an amount equal to the sum of 6 months’ Base Salary, plus the
amount of any Bonus Amounts paid to the Executive during the previous six months
prior to such termination, as liquidated damages attributable specifically to
the premature termination of Executive’s employment and not as a penalty.

 

B. Liability Limitations. Except for damages arising from Executive’s breach of
the provisions of Paragraph 10 of this Agreement (other than the
non-solicitation provisions of Paragraph 10D(2)), and except for damages arising
from Executive’s breach of this Agreement that is committed knowingly,
willfully, or with gross negligence, it is agreed that: (1) Executive shall not
be liable for any indirect, exemplary, incidental or consequential damages
arising from or otherwise relating to Executive’s performance or failure to
perform under this Agreement; and (2) Executive’s liability to MetaSolv arising
from or otherwise relating to Executive’s performance or failure to perform
under this Agreement is limited to an amount not greater than the sum of 12
months’ Base Salary, plus the amount of any Bonus Amounts paid to the Executive
during the previous 12 months prior to such breach.

 

12. Notices. Any and all notices required in connection with this Agreement
shall be deemed adequately given only if in writing and (a) personally
delivered, or sent by first class, registered or certified mail, postage
prepaid, return receipt requested, or by recognized overnight courier, (b) sent
by facsimile, provided a hard copy is mailed on that date to the party for whom
such notices are intended, or (c) sent by other means at least as fast and
reliable as first class mail. A written notice shall be deemed to have been
given to the recipient party on the earlier of (a) the date it shall be
delivered to the address required by this Agreement; (b) the date delivery shall
have been refused at the address required by this Agreement; (c) with respect to
notices sent by mail or overnight courier, the date as of which the Postal
Service or overnight courier, as the case may be, shall have indicated such
notice to be undeliverable at the address required by this Agreement; or (d)
with respect to a facsimile, the date on which the facsimile is sent and receipt
of which is confirmed. Any and all notices referred to in this Agreement, or
which either party desires to give to the other, shall be addressed to his
residence in the case of the Executive, or to its principal office in the case
of the Employer.

 

13. Waiver of Breach. A waiver by the Employer of a breach of any provision of
this Agreement by the Executive shall not operate or be construed as a waiver or
estoppel of any subsequent breach by the Executive. No waiver shall be valid
unless in writing and signed by an authorized officer of the Employer.

 

Page 16

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

14. Successors; Binding Agreement.

 

A. This Agreement shall be binding upon and shall inure to the benefit of the
Employer and its Successors and Assigns, and the Employer shall require any
Successors and Assigns to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Employer would be required to
perform it if no such succession or assignment had taken place.

 

B. Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive or his beneficiaries or legal
representatives, except by will or by the laws of descent and distribution, and
this Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.

 

15. Entire Agreement. This Agreement and the Stock Option Agreements referenced
herein set forth the entire and final agreement and understanding of the parties
and contains all of the agreements made between the parties with respect to the
subject matter hereof. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties hereto, with respect to the
subject matter hereof. No change or modification of this Agreement shall be
valid unless in writing and signed by the Employer and the Executive.

 

16. Severability. If any provision of this Agreement shall be found invalid or
unenforceable for any reason, in whole or in part, then such provision shall be
deemed modified, restricted, or reformulated to the extent and in the manner
necessary to render the same valid and enforceable, or shall be deemed excised
from this Agreement, as the case may require, and this Agreement shall be
construed and enforced to the maximum extent permitted by law, as if such
provision had been originally incorporated herein as so modified, restricted, or
reformulated or as if such provision had not been originally incorporated
herein, as the case may be. The parties further agree to seek a lawful
substitute for any provision found to be unlawful; provided, that, if the
parties are unable to agree upon a lawful substitute, the parties desire and
request that a court or other authority called upon to decide the enforceability
of this Agreement modify those restrictions in this Agreement that, once
modified, will result in an agreement that is enforceable to the maximum extent
permitted by the law in existence at the time of the requested enforcement.

 

17. Headings. The headings in this Agreement are inserted for convenience only
and are not to be considered a construction of the provisions hereof.

 

18. Execution of Agreement. This Agreement may be executed in several
counterparts, each of which shall be considered an original, but which when
taken together, shall constitute one agreement.

 

19. Recitals. The recitals to this Agreement are incorporated herein as an
integral part hereof and shall be considered as substantive and not precatory
language.

 

Page 17

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

20. Arbitration. Any controversy, claim or dispute between the parties relating
to the Executive’s employment or termination of employment, whether or not the
controversy, claim or dispute arises under this Agreement (other than any
controversy or claim arising under Paragraph 10), shall be resolved by
arbitration in accordance with the National Rules for the Resolution of
Employment Disputes (“Rules”) of the American Arbitration Association through a
single arbitrator selected in accordance with the Rules. The decision of the
arbitrator shall be rendered within thirty (30) days of the close of the
arbitration hearing and shall include written findings of fact and conclusions
of law reflecting the appropriate substantive law. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof in the State of Texas. In reaching his or her decision, the arbitrator
shall have no authority (a) to authorize or require the parties to engage in
discovery (provided, however, that the arbitrator may schedule the time by which
the parties must exchange copies of the exhibits that, and the names of the
witnesses whom, the parties intend to present at the hearing), (b) to interpret
or enforce Paragraph 10 of the Agreement (for which Paragraph 21 shall provide
the exclusive venue), (c) to change or modify any provision of this Agreement,
(d) to base any part of his or her decision on the common law principle of
constructive termination, or (e) to award punitive damages or any other damages
not measured by the prevailing party’s actual damages and may not make any
ruling, finding or award that does not conform to this Agreement. Each party
shall bear all of his or its own legal fees, costs and expenses of arbitration
and one-half (½) of the costs of the arbitrator.

 

21. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, without reference to its
conflict of law provisions. Furthermore, as to Paragraph 10, the Executive
agrees and consents to submit to personal jurisdiction in the State of Texas in
any state or federal court of competent subject matter jurisdiction situated in
Collin County, Texas. The Executive further agrees that the sole and exclusive
venue for any suit arising out of, or seeking to enforce, the terms of Paragraph
10 of this Agreement shall be in a state or federal court of competent subject
matter jurisdiction situated in Collin County, Texas. In addition, the Executive
waives any right to challenge in another court any judgment entered by such
Collin County, Texas court or to assert that any action instituted by the
Employer in any such court is in the improper venue or should be transferred to
a more convenient forum.

 

Page 18

  MetaSolv Confidential Information



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their signatures on the date first
written above.

 

EMPLOYER:

  

EXECUTIVE:

METASOLV SOFTWARE, INC., a

    

Delaware corporation

    

By:

 

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

   

James P. Janicki,

  

      T. Curtis Holmes, Jr.

   

Executive Chairman of the Board of

Directors

    

By:

 

 

--------------------------------------------------------------------------------

        

John W. White, Lead Outside Director

of the Board of Directors

    

 

Page 19

  MetaSolv Confidential Information